DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 6-7, 10-12, 17-20, and 24-26 in the reply filed on April 11, 2022 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 1 would mean that the nonelected invention shares the same special technical feature.  This is not found persuasive because, although the special technical feature now includes that the particle is a photoinitiator, the special technical feature, the limitations of claim 1, also include more specific details such as ligands being on the surface of the particles.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 10-12, 18-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dadashi-Silab et al (3-21-2014, Journal of Polymer Science, Part A: Polymer Chemistry, 52, 1500-1507).
With regards to claim 1, Silab teaches semiconductor nanoparticles for photoinitiators (title) that include zinc oxide nanoparticles that has a modified surface to include O2- and HO groups (as applicants cite in the specification as reading on the claimed ligands) in water (reading on a medium) (page 1501). 
With regards to claim 6, Silab teaches the nanoparticles to be added to PEGDA (polyethylene glycol diacrylate) in order to polymerize said compound (reading on an organic medium that is solvent free) (page 1506).
With regards to claim 7, Silab teaches the nanoparticles to be used with a coinitiator, for example TEA, reading on a photocatalytic conversion (page 1505) and the nanoparticles to be added to PEGDA (polyethylene glycol diacrylate) in order to polymerize said compound (reading on an organic medium that is solvent free) (page 1506).
With regards to claim 10, Silab teaches the nanoparticle to be used for a method of photopolymerization (page 1500 and 1505).
With regards to claim 11, Silab teaches the reactive groups on the nanoparticle to include Ph2I (page 1505) (diphenyliodonium hexafluorphosphate (page 1504)) reading on inorganic.
With regards to claim 12, Silab teaches the nanoparticles to be added to PEGDA (polyethylene glycol diacrylate) in order to polymerize said compound (reading on an organic medium that is solvent free) (page 1506).  Silab teaches the reactive groups on the nanoparticle to include Ph2I (page 1505) (diphenyliodonium hexafluorphosphate (page 1504)) reading on inorganic.
With regards to claim 18, Silab teaches the nanoparticle to be a group VI and VII ion (page 1500).
With regards to claim 19, Silab teaches the inorganic ligands to include Oxygen or Phosphorus anions (page 1501 and 1505).
With regards to claim 20, Silab teaches the nanoparticle to be zinc nitrate (page 1501).
With regards to claim 24, Silab teaches the nanoparticle to be use to polymerize PEGDA and a coinitiator (page 1503-1504).
With regards to claim 25, Silab teaches the photopolymerization to be used for inks and printing technologies (page 1500).
With regards to claim 26, Silab teaches the photopolymerization to occur using UV-light irradiation (page 1500).


Claims 1, 6-7, 10-12, 17-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banin et al (WO 2017/002115).
With regards to claims 1 and 11, Banin teaches semiconductor hybrid nanoparticles (page 1) that act as photo-catalysts for generating reactive species (page 3) wherein the nanoparticle is a semiconductor from group II-VI, Group III-V, Group IV-VI, Group IV, Groups III-VI, Group I-VI, ternary semiconductors or alloys thereof (page 6).  Banin teaches the nanoparticles to contain reactive groups to be in the form of ligands (page 11).  Banin teaches the particle to be medium (page 22).
With regards to claim 6, Banin teaches the composition to optionally contain a solvent (page 25).
With regards to claim 7, Banin teaches the composition to include photocatalysts (page 32).
With regards to claim 10, Banin teaches the photoinitiator particles to be used for photopolymerization (page 28), photodynamic therapy (page 31), ROS formation (page 10), water purification (page 48), or waste treatment (page 48).
With regards to claim 12, Banin teaches the ink to optionally contain solvent (page 21).
With regards to claim 17, Banin teaches the nanoparticles to be rod-like shapes, round (spherical) shapes, elliptical, pyramidal, disk-like, frame structure, branch, network or have any irregular shape (page 34).
With regards to claim 18, Banin teaches the nanoparticle is a semiconductor from group II-VI, Group III-V, Group IV-VI, Group IV, Groups III-VI, Group I-VI, ternary semiconductors or alloys thereof (page 6).
With regards to claim 19, Banin teaches the ligand to include thiolate ligands (reading on ligands containing Sulfur atoms) (page 16).
With regards to claim 20, Bani teaches the semiconductor to include HgSe, InSe, and InTe (pages 34 and 35).
With regards to claim 24, Bani teaches medium and particle to be irradiated (page 45).
With regards to claim 25, Bani teaches the composition to be used for 3D printing (pages 45-46).
With regards to claim 26, Banin teaches the composition to have photocatalytic activity (pages 47-48) and to be susceptible to catalytic conversion (page 9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach the claimed nanoparticles having the claimed ligands: Pawar et al (6-15-2017, Nano let. 2017, 17, 4497-4501), and Nirmal et al (US 2004/0067433).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763